Case 7:20-mj-01778 Document 1 Filed on 09/09/20 in TXSD_ Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

 

United States of America )
Vv. )
Johnny Jacob Domingue I! Case No. M-20-1778-M United States Distict ©
YOB: 1989 nite ates | is rit ourt
United States Citizen ) _ Southern FILED oS
) ,
© SEP 09 2020
Defendant(s) ¢
David J. Bradley, Clerk
CRIMINAL COMPLAINT —
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 9, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 841 (a)(1) Possession with intent to Distribute a Controlled Substance more tha 5

kilograms of cocaine, a Schedule II Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A"

® Continued on the attached sheet.

/s/ Juan M. Varela Jr
Complaint authorized by: Anibal Alaniz Complainant’s signature

 

Juan M. Varela Jr, HS] Special Agent

Printed name and title

 

Submitted by reliable electronic means, sworn to
and attested to telephonically per Fed. R. Cr. 4.1,
and probable cause found on:

Date: 09/09/2020 @ 8:36 p.m. Caaf leu mn

“Jude e’s signature

McAllen, Texas U. ZL Magistrate Judge Juan F. Alanis

Printed name and title

 

City and state:
Case 7:20-mj-01778 Document 1 Filed on 09/09/20 in TXSD Page 2 of 2

10.

11.

12.

13.

14.

Attachment “A”

. I, Juan Manuel Varela Jr., am a Special Agent of the United States Homeland Security

Investigations (“HSI”) state the following:

Beginning in August 2020, Johnny Jacob Domingue (“Domingue”) contacted an HSI
confidential informant (“CT”).

The CI and Domingue met while both were in federal custody at the Federal Detention
Center in downtown Houston.

Once Domingue and the CI were released from prison, Domingue contacted the CI to assist
him in finding a source of cocaine because Domingue had several potential buyers of the
cocaine in Houston, Texas as well as in Louisiana.

During the course of the communications between the CI and Domingue, the Cl introduced
an undercover agent posing as a cocaine supplier to Domingue.

During several recorded telephone calls between Domnigue and the undercover agent, the
CI acting as an interpreter, they agreed that the undercover agent would provide 8
kilograms of cocaine to Domingue.

The agreement between Domingue and the undercover agent required Domingue to deliver
4 kilograms of cocaine to the undercover agent’s “people” in Houston, Texas and for

Domingue to distribute the other 4 kilograms to his buyers.

On September 9, 2020, HSI agents put 8 kilograms of a white powdery substance that
tested positive for cocaine inside a hidden compartment of a vehicle.

HSI agents took a photograph of the bundles inside the compartment of the vehicle and the
CI sent the photograph to Domingue via his cell phone.

The undercover agent told the C] to let Domingue know that the vehicle that contained the
cocaine was parked at the Academy Sports and Outdoors located on Trento Road in
Edinburg, Texas.

Agents installed a “kill switch” on the vehicle.

While conducting surveillance, agent saw Domingue arrive at the parking lot of Academy
Sports and Outdoors and get inside the vehicle.

As Domingue attempted to leave the area, agents activated the “kill switch” which turned
the vehicle off.

Agents approached and arrested Domingue.
